483 P.2d 1299 (1971)
CITY OF HENDERSON, a municipal corporation, Appellant,
v.
BENTONITE, INC., and Stage Construction Company, Inc., Nevada corporations, Respondents.
No. 6352.
Supreme Court of Nevada.
April 28, 1971.
Monte J. Morris, City Atty., Henderson, for appellant.
Raymond E. Sutton, Las Vegas, for respondents.

OPINION
PER CURIAM:
The issue in this declaratory judgment action is whether a series of ordinances of the City of Henderson require the plaintiffs-respondents to install sidewalks for their Sunrise Trailer Subdivision development. The district court held that sidewalks were not required, and this appeal by the City followed.
The series of ordinances, 160, 259, 283, 293, 307 and 332, some of which have been repealed wholly or in part by others are somewhat confusing when read in sequence. Testimony was received upon the issue, but was not reported and transcribed for our review. Because of the scanty record we are wholly unable to assess the validity of the judgment entered below.
Affirmed.